Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20 are pending in this application. This application claims foreign priority to KR 10-2019-0159034, filed on 12/03/2019 in Korea.
Election/Restrictions
During a telephone conversation with Ryan C. Smith on restriction on 02/01/2022 a provisional election was made without traverse to prosecute the invention of III, claims 14-20. Affirmation of this election must be made by applicant in replying to this office action.  Claim 1-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species. 
Claims 14-20 will presently be examined to the extent they read on the elected subject matter of record.
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, drawn to an active substance carrier comprising a core-shell network structure consisting of a core comprising prolamin and a shell comprising 1st pullulan shell on the core and outmost pectin shell with a network between the core-shell particles, classified in A61K 9/5169.
II.	Claims 7-13, drawn to an external skin composition comprising the said active substance carrier and an active substance, classified in A61K 47/36 and A61K 47/42.
III.	Claims 14-20, drawn to a method for transdermal delivery of an active substance comprising administering an effective amount of the said active substance carrier with an active substance loaded to a subject in need thereof, classified in A61K 9/001.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because liposomes can be a carrier for active to skin (http://www.nanovec.com/en/liposomes/). The subcombination has separate utility such as the said carrier can be in corporate in food such as disclosed in Lagaron Cabello et al. (US 2019/0336931 A1).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I-II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case transdermal delivery of an active can be achieved by liposomes (http://www.nanovec.com/en/liposomes/).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In the instance application, the inventions require different search queries as well are likely to raise different non-prior are issues under 35 USC 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
The examiner noted that the instant application claims KR 10-2019-0159034 as foreign priority; however, the examiner couldn’t find the certified copy of the claimed KR 10-2019-0159034 of record. The examiner would appreciate the assistance form the applicants in procuring the documents for addition to the file; otherwise the claim to foreign priority will not be met and the right of priority may be lost. See MPEP 215.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo et al. (Zein-Based Micro- and Nano-Particles for Drug and Nutrient Delivery: A Review, https://onlinelibrary.wiley.com/doi/epdf/10.1002/app.40696) in view of Huang et al. (Encapsulation of resveratrol in zein/pectin core-shell nanoparticles: Stability, bioaccessibility, and antioxidant capacity after simulated gastrointestinal digestion, Food Hydrocolloids, 2019, 93, 261-269), and Lagaron Cabello et al. (US 2019/0336931 A1).
Luo et al. teach zein-based particles for hydrophobic (the claimed water insoluble or poorly water-soluble in the instant claim 18) drugs or nutrients in pharmaceutical, food, and biomedicine (title, abstract, and the paragraph bridges left and right column on page 5); zein, as an amphiphilic molecule, self-assembling into nanospheres (the paragraph bridges left and right columns on page 2); overcoming aggregation during drying and re-dispersibility of the zein nanospheres by coating the zein nanospheres with stabilizers, including caseinate coating as a 1st coating and a 2nd coating of chitosan (full paragraph in the left column on page 5); zein forming complexes with either polysaccharides or proteins by hydrophobic interactions and hydrogen bond (full paragraph in right column on page 7); and zein/pectin complex microparticles having pectin network shielding zein (pectin as shell and zein as core) (the paragraph bridges page 8 and 9).
Luo et al. do not specify the polysaccharide stabilizer including pullulan between zein core and pectin shell and a composition comprising the zein-based particle being administrated to skin. 
Huang et al. teach core–shell nanoparticle as delivery systems for antioxidant hydrophobic resveratrol with zein being the core and pectin being the shell (abstract) and the paragraph bridges left column on page 261 and left column on page 262); wherein zein nanoparticles are high susceptibility to aggregation and coating with surface-active substances including sodium caseinate and coating with oppositely charged polyelectrolytes, such as pectin, etc., for improving aggregation stability (page 262, left column, 2nd full paragraph) with particle size of about 120-260 nm (figure 1).
Lagaron Cabello et al. teach thermolabile substances such as resveratrol, being encapsulated by proteins such as zein polysaccharides such as pectins and pullulan, for pharmaceutical, biomedical, cosmetics, food industries (abstract and paragraph 71-78, 85, and 95 and claims 11 and 13-19).
In this instance, based on Luo et al.’s teachings of zein as the core of and polysaccharide-stabilizers, including pectin which forms network, as the shell of the zein/polysaccharide nanoparticles for overcoming aggregation during drying and for improved re-dispersibility of the zein nanosparticles and two coatings being on zein nanoparticle (being zein core/pectin shell according to Huang et al.) for and Lagaron Cabello et al.’s teachings of both pullulan and pectin being suitable coating polysaccharides for encapsulating actives for pharmaceutical, biomedical, cosmetics, food industries; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat zein nanoparticles with one coating of a mixture of polysaccharides such as pullulan and pectin, or two coatings including polysaccharides such as pullulan and pectin and choose from pullulan as the 1st coating and pectin as 2nd coating or pectin as the 1st coating and pullulan as 2nd coating for zein-encapsulated active for pharmaceutical (including transdermal), biomedical, cosmetics (skin), food industries. In KSR v. Telefex, 82 USPQ2d 1385, 1397 (U.S. 2007), the Supreme Court has held that when there is market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person has good reason to pursue known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Under these conditions, such option of “obviousness to try” is permissible.

Claims 16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo et al. (Zein-Based Micro- and Nano-Particles for Drug and Nutrient Delivery: A Review, https://onlinelibrary.wiley.com/doi/epdf/10.1002/app.40696) in view of Huang et al. (Encapsulation of resveratrol in zein/pectin core-shell nanoparticles: Stability, bioaccessibility, and antioxidant capacity after simulated gastrointestinal digestion, Food Hydrocolloids, 2019, 93, 261-269), and Lagaron Cabello et al. (US 2019/0336931 A1), as applied to claims 14, 15, 17, and 20, further in view of Hu et al. (Core–shell biopolymer nanoparticle delivery systems: Synthesis and characterization of curcumin fortified zein–pectin nanoparticles, Food Chemistry, 2015, 182, 275-281) and Zhang et al. (Core–shell biopolymer nanoparticle delivery systems: Synthesis and characterization of curcumin fortified zein–pectin nanoparticles, Food Chemistry, 2014, 142, 269).
The teachings of Luo et al., Huang et al., and Lagaron Cabello et al. are discussed above and applied in the same manner.
Luo et al., Huang et al., and Lagaron Cabello et al. do not specify the weigh percentages of the encapsulating zein, pullulan, and pectin.
Hu et al. teach zein-pectin core/shelle nanoparticle with about 86-82% by weight of encapsulation efficiency of hydrophobic active (abstract and table 1). The weight percentages of zein, caseinate, and chitosan are calculated to be 6.18% (based on 81.45% encapsulation efficiency: (100-81.45)/3=6.18%)
Zhang et al. teach zein-caseinate-chitosan core/double-shell nanoparticle with about 80-83% by weight of encapsulation efficiency of hydrophobic active with a range of zein/caseinate including 1:1 mass ratio and a range of caseinate/chitosan including a 1:1 mass ratio (abstract, the paragraph bridges right column on page 269 and left column on page 270, table 1 and 2). The weight percentages of zein, caseinate, and chitosan are calculated to be 6.18% (based on 81.45% encapsulation efficiency: (100-81.45)/3=6.18%).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in Luo et al., Huang et al., Lagaron Cabello et al., Hu et al., and Zhang et al. to reasonably assume the loading of hydrophobic bioactive by zein/double shell nanoparticle taught by Luo et al. in view of Huang et al. and Lagaron Cabello et al. about 80-83% by weight of loading of hydrophobic bioactive in zein-core/double shell nanoparticle having a 1:1:1 mass core:shell:shell. The motivation for reasonable assumption flows from the encapsulation efficiency of hydrophobic active by zein-core/double shell nanoparticles and the mass ratio of core:shell:shell having been known in the prior art. The weight ratio between active to carrier is calculated to be 4.39:1 (81.45/18.55=4.39).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG YU/
Primary Examiner, Art Unit 1612